McCabe, J.
— The appellant sued the appellee to recover possession of real estate. The circuit court sustained a demurrer to the complaint for want of sufficient facts. The error assigned is upon that ruling.
The complaint is in the ordinary form in such actions except the description of the land. The description is as follows : “ Ten acres off of the south end of the northeast quarter of section 35, in township 19 north, in range 7 east, except four acres off of the west side of said ten-acre tract heretofore conveyed to Cassana McGill.”
The only reason assigned in argument in support of the action of the circuit court in sustaining the demurrer to the complaint is that the description of the land sought to be recovered was too uncertain and hence the complaint did not state facts sufficient. The exact question thus presented was decided adversely to appellee’s contention in Collins v. Dressler, 133 Ind. 290.
Adhering to the ruling there made, we must hold that the description was sufficient and that the complaint was good.
The judgment is reversed with instructions to overrule the demurrer to the complaint.